39 N.J. 355 (1963)
188 A.2d 599
ESSO STANDARD OIL COMPANY ET AL., PLAINTIFFS,
v.
CARL HOLDERMAN, COMMISSIONER, DEPARTMENT OF LABOR AND INDUSTRY, STATE OF NEW JERSEY, DEFENDANT.
NEW JERSEY MANUFACTURERS CASUALTY INSURANCE CO. ET AL., PLAINTIFFS,
v.
CARL HOLDERMAN, COMMISSIONER, DEPARTMENT OF LABOR AND INDUSTRY, STATE OF NEW JERSEY, DEFENDANT.
NEW JERSEY MANUFACTURERS CASUALTY INSURANCE CO. ET AL., PLAINTIFFS,
v.
RAYMOND F. MALE, COMMISSIONER, DEPARTMENT OF LABOR AND INDUSTRY, STATE OF NEW JERSEY, DEFENDANT.
The Supreme Court of New Jersey.
Argued February 18, 1963.
Decided March 4, 1963.
Mr. John W. Fritz and Mr. Edward B. Meredith argued the cause for the appellants (Messrs. Wharton, Stewart & Davis, attorneys).
*356 Mr. Theodore I. Botter argued the cause for the respondent (Mr. Arthur J. Sills, Attorney General, attorney).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Conford in the Appellate Division.
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, SCHETTINO and HANEMAN  6.
For reversal  None.